IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                 January 17, 2008

                                 No. 07-30381                 Charles R. Fulbruge III
                               Summary Calendar                       Clerk


OKECHUKWU MUMMEE AMADI

                                                   Plaintiff-Appellant

v.

CRAIG ROBINSON; WES WILLIAMSON; JAMES HAYES; DEAN HOTH;
MARK JOHNS,

                                                   Defendants-Appellees


                 Appeal from the United States District Court
                    for the Western District of Louisiana
                           USDC No. 2:06-CV-1833


Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.

PER CURIAM:*
      Okechukwu Mummee Amadi, an immigration detainee, requests leave to
proceed in forma pauperis (IFP) on appeal. The district court dismissed Amadi’s
civil rights action, filed under Bivens v. Six Unknown Named Agents of Fed.
Bureau of Narcotics, 403 U.S. 388 (1971), for failure to state a claim, and it also
denied Amadi’s motion to proceed IFP on appeal. In order to obtain leave to


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 07-30381

proceed IFP, Amadi must show that he is a pauper, and he must raise a
nonfrivolous issue. See Jackson v. Dallas Police Dep't, 811 F.2d 260, 261 (5th
Cir. 1986).
      Amadi argues in conclusory fashion that his complaint states a
constitutional claim. Amadi’s second amended complaint, however, contains no
allegations of personal involvement on the part of the only named defendant,
nor does the second amended complaint contain allegations of a causal
connection between the defendant’s acts or omissions and the claimed violation
of Amadi’s constitutional rights. Amadi fails to raise a nonfrivolous issue in his
appeal of the district court’s dismissal of his complaint for failure to state a claim
on which relief could be granted. See Bell Atl. Corp. v. Twombly, 127 S. Ct. 1955,
1965 (2007); Lozano v. Smith, 718 F.2d 756, 768 (5th Cir. 1983).
      Amadi’s appeal is without arguable merit and is thus frivolous. Howard
v. King, 707 F.2d 215, 219-20 (5th Cir. 1983). Accordingly, his request for leave
to proceed IFP is denied, and the appeal is dismissed. See 5TH CIR. R. 42.2.
      The district court’s dismissal of Amadi’s complaint and the dismissal of
this appeal as frivolous count as two strikes for purposes of 28 U.S.C. § 1915(g).
See Adepegba v. Hammons, 103 F.3d 383, 385-87 (5th Cir. 1996). Amadi is
cautioned that if he accumulates three strikes under § 1915(g), he will not be
able to proceed IFP in any civil action or appeal filed while he is incarcerated or
detained in any facility unless he is under imminent danger of serious physical
injury. See § 1915(g).
      IFP DENIED; APPEAL DISMISSED; SANCTION WARNING ISSUED.




                                          2